By the Court,

Sayeobd, J.
The questions involved in this case and relied upon by the counsel in their argument before this court, having been passed upon at the present term in the case of The State v. Muntz, it ■ will not be necessary to discuss them here. Several other points are raised by the record touching. the sufficiency of the indictment in this case, but are *389not insisted on by counsel, and will not be considered. The judgment of the District Court is reversed jhdcause. remanded for further proceeding.
All the justices concurring.